Citation Nr: 0909135	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-30 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1969 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision, the RO denied service 
connection for PTSD.  

In June 2006, the Veteran testified before the undersigned 
Veterans Law Judge via videoconference.  A transcript of the 
hearing is associated with the claims folder and has been 
reviewed.  

In September 2006, the Board remanded this claim for further 
development.  

FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that the Veteran has PTSD.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist 

In a September 2006 letter, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  The AOJ notified the Veteran of 
information and evidence necessary to substantiate his claim 
for service connection.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  
This letter also informed the Veteran of the process by which 
initial disability ratings and effective dates are assigned.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has been able to participate effectively in the 
processing of his claims.  

In the Board's September 2006 remand, the RO was instructed 
to request all treatment records from the VA Out-patient 
Clinic in Slidell, Louisiana, dating from August 2005.  Also, 
the RO was instructed to inquire to the Joint Services 
Records Research Center (JSRRC) about the Veteran's purported 
stressors via letter.  The Slidell records were associated 
with the claims file.  Stressor development was also 
accomplished.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available medical 
records have been secured.  The Veteran was given a VA 
examination in relation to his PTSD claim in November 2008.  

II.  Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

In addition to above, service connection for PTSD 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2008).  If the diagnosis of a mental 
disorder does not conform to DSM-IV or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a) (2008).  

III.  Analysis

The Board finds by a clear preponderance of the evidence that 
the Veteran does not have PTSD in accordance with 38 C.F.R. 
§ 4.125(a).  The requirements for service connection for PTSD 
have not been met because a preponderance of the evidence 
does not show that the Veteran meets the criteria for 
diagnosis of PTSD for two reasons: he does not have a proper 
DSM-IV diagnosis and his diagnosis is not based on a 
confirmed stressor.  See 38 C.F.R. § 3.304(f).  

The Veteran asserted in a January 2003 PTSD questionnaire and 
statement that he saw mutilated bodies while in the jungle in 
Vietnam.  He asserted this happened in the time period of 
October to December of 1969 when he was in the location of 
Bear Cat.  At his June 2006 Board hearing, the Veteran again 
mentioned this incident (Transcript, p 4), but then he stated 
that he saw the bodies sometime in March 1970 (Transcript, p 
7).  The Veteran also mentioned that he witnessed his base 
being attacked by mortars and witnessed a shrapnel injury of 
a fellow soldier in the medic bunker.  (Transcript, p 7-8.)  
The Veteran stated that he saw the medic's injury in March or 
April 1970 when he was in Tay Ninh.  (Transcript, p 11-12.)  

Service treatment records do not show signs of a mental 
disability.  

A November 2003 general VA examination notes the Veteran's 
diagnosis of adjustment disorder with anxiety and depression 
being followed by the PTSD clinic.  A February 2004 VA record 
documents that the Veteran was attending PTSD and related 
group therapy.  

A July 2004 PTSD out-patient treatment record shows the 
earliest diagnosis of PTSD.  This record notes that the 
Veteran had been attending the VA out-patient treatment 
program since December 2002.  His current symptoms were noted 
as depression; poor judgment when continuing to drink alcohol 
"after having experienced adverse consequences from such in 
the past"; and poor insight into recognition that he needed 
substance abuse treatment.  The Veteran was diagnosed with 
Axis I chronic PTSD, a major recurrent but moderate 
depressive episode, and alcohol dependence.  A follow up 
record from August 2004 notes a depressed mood and anxiety, 
with the same diagnoses.  Later that month, the Veteran was 
noted as still having chronic PTSD, but "symptomatically 
improved" as his major depressive episode was in full 
remission.  

The Veteran was given a VA examination in November 2008.  The 
examiner reviewed the claims file and service treatment 
records.  The examiner stated that the Veteran stopped 
seeking treatment in the PTSD program after Hurricane Katrina 
(August 2005).  Symptoms of mild depression and alcohol abuse 
were noted in the report.  A mental status examination was 
mostly normal; appearance, speech, affect, mood, judgment and 
insight were unremarkable or better.  Specific PTSD symptoms 
(avoidance, arousal, etc) were present.  The report states 
the Veteran scored high enough on a PSTD symptom checklist to 
indicate mild PTSD.  However, the examiner did not diagnose 
PTSD; the diagnosis was Axis I anxiety disorder not otherwise 
specified related to a military stressor.  The examiner found 
the fact that the Veteran could not explain how his PTSD 
symptoms affect his quality of life in anyway significant.  
She stated that the Veteran's social isolation seemed to be 
related to his depression although his drinking did increase 
after military service.  The examiner concluded that the 
Veteran did not meet the full criteria for PTSD but it did 
appear that he was experiencing limited PTSD symptoms related 
to his experiences in Vietnam.  

Concerning military history, the Veteran told the examiner 
that he was not in combat.  The report refers to the stressor 
of the Veteran seeing two dead bodies.  It identifies 
secondary stressors as small arms fire and mortars falling in 
camp.  The specific stressor of seeing a medic injured with 
shrapnel is not mentioned.  

The medic injury stressor is important because it was the 
only stressor that the JSRRC came close to verifying.  An 
undated document in the claims file states that a morning 
report from May 1970 shows the Veteran was assigned to a camp 
in Tay Ninh.  This camp received rockets in June 1970 and 
10 U.S. soldiers were wounded.  

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  

The Board finds that a clear preponderance of the competent 
evidence of record supports the conclusion that the Veteran 
does not have PTSD.  The November 2008 VA examination is the 
most probative and competent medical evidence of record 
because it shows the examiner was able to review the entire 
claims file, observe the Veteran's behavior, listen to the 
Veteran's reported social history, and assess his 
psychometric testing.  The report provided a full explanation 
for the examiner's conclusion that although the Veteran was 
experiencing PTSD symptoms he did not satisfy the full 
criteria for a diagnosis of PTSD.  Her diagnosis and 
conclusion is supported by the fact that the Veteran's mental 
status showed no abnormalities.  A diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) is required; without it 
the Veteran's claim cannot be granted.  38 C.F.R. 
§ 3.304(f)(1).  

The Veteran was diagnosed with PTSD by his treating VA 
physician in July 2004 (other VA records referencing PTSD 
essentially cite to this record as the original diagnosis).  
In contrast to the VA examiner, this physician relied on the 
Veteran's reported history and conducted no psychological 
testing.  While the physician did conduct a mental status 
interview, the physician did not provide an opinion or 
explanation for the diagnosis of PTSD.  There was no 
discussion of what stressor(s) triggered PTSD.  As a result, 
the Board finds this report to be less probative than the 
2008 VA examination report.  

Additionally, the Veteran's PTSD claim cannot be granted 
because there is no medical link to a verified stressor as 
required by 38 C.F.R. § 3.304(f)(2)-(3).  At the June 2006 
Board hearing, the Veteran claimed he saw the medic's 
shrapnel injury in March or April of 1970.  (Transcript, p 
11-12.)  The JSRRC verified that soldiers were wounded by 
rockets in June 1970.  Even if this stressor could be 
considered verified (the timing is off by a couple of 
months), it was not mentioned at the November 2008 VA 
examination.  The other stressors of seeing dead bodies, 
facing small arms fire, and mortar attacks in general (which 
were mentioned at the November 2008 VA examination) have not 
been verified.  

A clear preponderance of the evidence is against the 
Veteran's claim for service connection for PTSD, and the 
reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for PTSD is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


